Title: From Benjamin Franklin to Horace-Bénédict de Saussure, 23 August 1783
From: Franklin, Benjamin
To: Saussure, Horace-Bénédict de


          
            Sir,
            Passy, Augt 23. 1783
          
          Reflecting with Pleasure on the agreable and instructive Conversation you favour’d me
            with, when I had the Happiness of seeing you in London, I embrace this Opportunity of recalling myself
            to your Remembrance, & of requesting your Acceptance of a Copy of the American
            Constitutions. With great and sincere Esteem I have the honour to be Sir, Your most
            obedient and most humble Servant
          
            B Franklin
            M. de Saussure
          
        